Title: From Thomas Jefferson to Bernard Peyton, 8 June 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
June 8. 25
A letter just recd from mr Thompson Collector of N. York informs me that he has recd for me from messrs Dodge & Oxnard of Marseilles 4. cases of wine, the duties, freight and charges on which amount to 21.97  and that he has forwarded them to you by the sloop Virginia, Petty, as by the bill of lading now inclosed.As also that he recieved and forwarded to you as per bill inclosed 3. boxes of books some time ago, addressed to me,  but for the use of the Univty for the freight & charges on which the further sum of 12.90 was due. I must therefore ask the favor of you to remit to him the sum of 34.87 charging 21.97 of it to me & 12.90 to mr Brockenbro’ for the Univty the boxes of books I believe have been forwarded by you to the Univy those of wine when recd I will pray you to forward to me by waggons to the care of mr Raphael as usual.yours affectlyTh: J.